Exhibit 10.21.2
AMENDMENT TO
RESOLUTION OF MEMBERS ESTABLISHING
PREFERENCES, LIMITATIONS AND RELATIVE RIGHTS
OF SERIES “A” PREFERRED SHARES OF
NEWFIELD CHINA, LDC
     This Amendment is entered into by and between Newfield China, LDC (the
“Company”), Newfield Global Inc. (“Newfield Global”), Newfield Asia Inc.
(“Newfield Asia” and, together with Newfield Global, “Newfield Shareholders”)
and Huffco International, L.L.C. (the “Preferred Shareholder”) effective the
12th day of September, 2007 (the “Effective Date”). All capitalized terms, not
otherwise defined herein shall have the meaning ascribed to such terms in the
Resolution of Members Establishing Preferences, Limitations and Relative Rights
(the “Resolution”) of Series “A” Preferred Shares of the Company.
     WHEREAS, the Resolution provides that if the Company derives Net Profits
from the sale or disposition of Subject Hydrocarbons in any month, the Company
shall declare, and the Preferred Shareholder shall be entitled to receive, on or
before the twentieth day of the following month, in preference to the holders of
any other class or series of shares of the Company, a Preferred Dividend equal
to 10% of Net Profits for the month multiplied by a fraction, the numerator of
which is the number of Preferred Shares held by such Preferred Shareholder on
the Record Date and the denominator of which is the total number of Preferred
Shares issued and outstanding on the Record Date;
     WHEREAS, the Company is the owner of an undivided 35% interest in the
rights, privileges, duties and obligations (“Foreign Contractor Interests”)
under that certain Petroleum Contract (the “Petroleum Contract”) dated
January 23, 1996 among the China National Offshore Corporation (“CNOOC”), an
agency of the government of the Peoples Republic of China, as one part, and
Kerr-McGee China Petroleum LTD. (“Kerr-McGee China”) and the Company as the
other part;
     WHEREAS, the Petroleum Contract covers Contract Area 05/36 in the Gulf of
Bohai, Peoples Republic of China;
     WHEREAS, the Company’s Foreign Contractor Interest share of Hydrocarbons
produced and saved from Contract Area 05/36 constitutes Subject Hydrocarbons;
     WHEREAS, Kerr-McGee China and Sino-American Energy Corporation
(“Sino-American”) are also owners of Foreign Contractor Interests in Contract
Area 05/36;
     WHEREAS, Kerr-McGee China and Sino-American are the owners of Foreign
Contractor Interests in Contract Area 04/36, which adjoins Contract Area 05/36;
     WHEREAS, on or about May 27, 2005 Kerr-McGee China, the Company,
Sino-American and CNOOC entered into the Agreement for the Unitized Development
(the “Unit Agreement”) of CFD 11-6, CFD 12-1 and CFD 12-1 South Oil Field Unit
(the “Unit Area”)

1



--------------------------------------------------------------------------------



 



to exploit Hydrocarbon deposits located in both Contract Area 04/36 and Contract
Area 05/36;
     WHEREAS, the Company and Kerr-McGee China have entered into that certain
Agency Agreement dated June 30th, 2006 (the “Agency Agreement”), pursuant to
which, among other things, Kerr-McGee China, on behalf of itself and Newfield,
executes and delivers agreements for the sale or exchange of crude oil produced
from the Unit Area (including the Company’s Foreign Contractor Interest share of
crude oil produced from the Unit Area) upon terms that take into consideration:
(1) the specific economic factors of each negotiated crude oil sales agreement,
(2) the commercial practices then prevailing in the world crude oil markets,
(3) the terms and conditions in any applicable lifting agreement, including
without limitation, cargo quantities, demurrage, vessel nomination procedures,
quality and quantity determinations, force majeure and transfer of title and
risk of loss, and (4) other terms and conditions which Kerr-McGee China as
marketing agent to the Company may deem necessary or appropriate under the
circumstances;
     WHEREAS, pursuant to the terms of the Agency Agreement, the Company’s
Foreign Contractor Interest share of crude oil produced from the Unit Area is
blended with other crude oil of differing quality, a circumstance not
anticipated by the Company when the definitions and methodologies to determine
Net Profits were set forth in the Resolution;
     WHEREAS, Company, the Newfield Shareholders and Preferred Shareholder
desire to address the matters described above and certain other matters through
an amendment of the Resolution.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration in hand paid by each party hereto to the other, Company,
Newfield Shareholders and Preferred Shareholder hereby agree to amend the
Resolution as follows:
1. The definition of “Costs” currently set forth in the Resolution is deleted
and replaced with the following:
     “Costs” means, for each month, beginning with the Effective Date,
(i) Excess Costs as of the end of the preceding month, plus (ii) the following
costs incurred during such month:
     (a) All costs (without duplication) incurred by the Company, under the
Participation Agreement, the Operating Agreement, the Petroleum Contract or the
Agency Agreement with respect to Petroleum Operations, including without
limitation costs of bonuses and royalties, but specifically excluding amounts
incurred for Taxes, amounts incurred for costs attributable to the U.S. home
office of the Company and amounts incurred by Affiliates of the Company (except
as described in clauses (b), (c), and (d) below);
     (b) All costs incurred by the Company to purchase Hydrocarbons produced
from the Contract Area or any area unitized with all or a part of the

2



--------------------------------------------------------------------------------



 



Contract Area from other Persons, to the extent the revenues from the sale of
such purchased Hydrocarbons are included in Gross Proceeds;
     (c) All Taxes due to the Government and incurred by the Company with
respect to Petroleum Operations; and
     (d) Actual general administrative costs incurred by the Company and/or
Affiliates of the Company in connection with Petroleum Operations and not
otherwise included in clause (a) above, not to exceed 25% of the indirect charge
paid by the Company to the operator under the Operating Agreement for that
month;
provided however that “Costs” shall not include (x) any costs deducted in the
calculation of Gross Proceeds or (y) any costs paid with insurance proceeds or
otherwise paid or reimbursed by a third Party, including without limitation, a
farmee under a farmout agreement, where the payment or reimbursement has not
been included in Gross Proceeds or (z) non-operating items, such as interest
expense, gains or losses on foreign currency transactions, investment gains and
losses, litigation gains or losses, and losses on bad debts; and provided
further that for the month of May, 1997, Costs shall be determined using only
amounts incurred from the Effective Date through the end of the month and using
Excess Costs as of the Effective Date. Any expenditures made in currencies other
than U.S. Dollars shall be converted to U.S. Dollars at the exchange rate
established by the Accounting Procedure attached to the operating Agreement as
Exhibit “A”. For purposes of this Resolution, “incurred” shall have the meaning
given to that term pursuant to United States generally accepted accounting
principles and, for the avoidance of doubt, costs of abandonment and
decommissioning shall be considered to be incurred at the time they are actually
expended, or, if earlier, at the time they are irrevocably paid into an escrow
account under the control of a non-Affiliate.
2. The definition of “Gross Proceeds” currently set forth in the Resolution is
deleted and replaced with the following:
     “Gross Proceeds” means, for each month, beginning at the Effective Date,
(i) the amounts earned by the Company in such month from the sale or other
disposition of Subject Hydrocarbons (other than by mortgage, pledge, charge or
other encumbrance for the purpose of security for finance), plus (ii) any
consideration earned by the Company in such month from the sale, farmout or
other disposition of its Foreign Contractor Interest in the Petroleum Contract
to a non-Affiliate, as further described in Article IV plus (iii) any other
amounts earned by the Company in such month with respect to Petroleum
Operations, provided that:
     (a) Where Subject Hydrocarbons are sold in an arm’s length transaction to a
non-Affiliate, the Gross Proceeds shall be the amounts earned by the Company,
less the deductions described in clause (d) below. Where

3



--------------------------------------------------------------------------------



 



Subject Hydrocarbons are exchanged or sold for non-cash consideration, the
amount realized shall be the cash value of the consideration received.
     (b) Where Subject Hydrocarbons are sold to an Affiliate of the Company or
otherwise disposed of in a non-arm’s length transaction, the Gross Proceeds
shall be the Market Value of such Subject Hydrocarbons.
     (c) Where Subject Hydrocarbons are blended prior to sale, or jointly sold,
with other oil or gas, some of which is also owned by the Company or its
Affiliates and which is produced from areas other than the Contract Area or any
area unitized with the Contract Area, the Gross Proceeds shall be the Market
Value of the Subject Hydrocarbons prior to blending or joint sale. Where Subject
Hydrocarbons are blended prior to sale, or jointly sold, with other oil or gas,
none of which is owned by the Company or its Affiliates and which is produced
from areas other than the Contract Area or any area unitized with the Contract
Area, the Gross Proceeds shall be the amounts earned by the Company, less the
deductions described in clause (d) below.
     (d) All costs of gathering, treating, compressing, processing, storing,
transporting and marketing Subject Hydrocarbons (other than income or profits
Taxes) incurred by the Company prior to the point of sale which are not included
as Costs shall be deducted from amounts received for such Subject Hydrocarbons
by the Company for purposes of determining Gross Proceeds. Deductions for costs
paid to Affiliates shall not exceed those prevailing in arm’s length
transactions for comparable services.
     (e) Gross Proceeds shall include any demand charge or similar charge paid
by a purchaser to secure a right of deliveries of Subject Hydrocarbons and any
settlement payments or other payments made by a purchaser to amend or terminate
a sales contract.
     (f) Gross Proceeds shall include, at the time the payments are received
(not when they are earned), any take-or-pay or other advance payments for future
deliveries of Subject Hydrocarbons.
     (g) If the Company sells for its own account more or less than its
percentage of ownership share of Subject Hydrocarbons, Gross Proceeds shall be
based on the Hydrocarbons that the Company actually sells, not its entitlement.
     (h) Gross Proceeds shall not include any amount for Subject Hydrocarbons
used in Petroleum Operations or unavoidably lost in production, gathering,
treatment, compression, processing, storage or transportation.
For the month of May, 1997, Gross Proceeds shall be determined using only
amounts earned from the Effective Date through the end of the month. Any

4



--------------------------------------------------------------------------------



 



proceeds received in currencies other than US Dollars shall be converted to US
Dollars at the rate of exchange actually received by the Company. For purposes
of this Resolution, “earned” shall have the meaning given to that term pursuant
to United States generally accepted accounting principles.
     In witness whereof this Amendment is executed by the undersigned as set
forth below effective as of the Effective Date.

                              Huffco International, L.L.C.       Newfield China,
LDC    
 
                            By:   /s/ Terry Huffington       By:   /s/ William
D. Schneider                          
 
  Name:   Terry Huffington           Name:   William D. Schneider    
 
  Its:   Sole Manager           Its:   Vice President    
 
  Date:   May 14, 2008           Date:   April 17, 2008    

          Newfield Global Inc.
    By:   /s/ William D. Schneider       Name:   William D. Schneider      Its: 
Sr. Vice President     Date:  April 17, 2008       Newfield Asia Inc.
    By:   /s/ William D. Schneider       Name:   William D. Schneider      Its: 
Vice President       Date:  April 17, 2008    

5